DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 5, 2022, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites that the polycyclic aliphatic cyclic group can be adamantane, norbornane, tricyclodecane or tetracyclododecane and renders the claim indefinite because adamantane is a tricyclic group and is a tricyclic decane and is not clear as to what the difference is between the tricyclo decane and the adamantane group.  Also, the instant specification on paragraph [0325] does not illustrate any adamantane groups or any tricyclic groups as the claimed polycyclic groups.  Clarification is required.
Claim 1 and claim 5 recites that the integer “m” can be 1 or greater and is not clear as to what that greater number can be.  
Claim 5, and Claim 7, recite that the acid generator consists of only one compound (B1) represented by the formula (b1-1), however, the structure B1 can be more than one compounds wherein the Yb01 can be an oxygen atom or any single bonds and this will result in the acid generator being any of the compounds based on the type of single bond.  Similarly, Vbo1 can be an alkylene group that is fluorinated and Rb02 can be a fluorine or hydrogen and introduces more variations of the type of compounds that constitute an acid generator and does not suggest one compound but suggests to a skilled artisan numerous acid generators and makes the claim unclear.  Correction is required.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed in and RCE on December 5, 2022 with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-8, see paragraph no. 4, above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 15, 2022.